Citation Nr: 0501454	
Decision Date: 01/18/05    Archive Date: 02/07/05

DOCKET NO.  03-18 690A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus, 
including as secondary to Agent Orange exposure.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

H. E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had honorable active service from August 1976 to 
March 1980.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a September 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  This rating decision denied the 
veteran's claims of entitlement to service connection for 
PTSD and diabetes mellitus, to include as secondary to Agent 
Orange exposure.  

This case was previously before the Board in May 2003, at 
which time the Board remanded the case to the RO for further 
development and consideration.  The case since has been 
returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate her claims and apprised of whose 
responsibility-her's or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
an equitable disposition of her appeal has been obtained.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's PTSD symptoms have not been attributed to a 
verified in-service stressor.

4.  Diabetes mellitus was not manifested during service or 
for many years thereafter, and it is not shown to be causally 
or etiologically related to the veteran's active military 
service - including exposure to Agent Orange.




CONCLUSIONS OF LAW

1.  The veteran's PTSD was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.307, 3.309 (2004).

2.  Here diabetes mellitus also was not incurred or 
aggravated during service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 
1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

As a preliminary matter, on November 9, 2000, the VCAA was 
signed into law.  The VCAA potentially applies to all claims 
for VA benefits and provides, among other things, that VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by VA.  The VCAA also requires that VA 
assist a claimant in obtaining that evidence unless there is 
no reasonable possibility that assisting him will aid in 
substantiating her claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete her claims.  The September 2002 rating decision 
appealed, the July 2003 statements of the case, and the 
August 2003, November 2003, and September 2004 supplemental 
statements of the case, as well as the September 2001 and 
August 2004 letters to the veteran, notified her of the 
evidence considered and the pertinent laws and regulations.  
The RO also indicated it would review the information of 
record and determine what additional information was needed 
to process her claims.  And the September 2001 and August 
2004 letters, in particular, apprised her of the type of 
information and evidence needed from her to support her 
claims, what she could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
In addition, the undersigned Veterans Law Judge (VLJ) of the 
Board explained the duties to notify and assist mandated by 
the VCAA during the veteran's March 2004 hearing, including 
the type of information and evidence needed from her to 
support her claim, what she could do to help in this regard, 
and what VA had done and would do in obtaining supporting 
evidence.  See the transcript of the proceeding beginning on 
page 8 and continuing for several pages thereafter.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate her claims.  In this 
regard, the Board's April 2004 remand explained that 
38 C.F.R. § 3.304(f)(3), as amended on March 7, 2002, permits 
the veteran (in sexual assault cases such as the one at hand) 
to submit various types of alternative evidence to 
substantiate her allegation of an attack.  The remand 
discussed specific examples of this type of evidence.  The 
remand also discussed the type of evidence needed to support 
her claim for diabetes mellitus, including on the basis of 
exposure to Agent Orange outside of Vietnam (in [redacted] and 
elsewhere).  So her claims were further developed on remand 
to comply with the Board's directives.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Both prior to and as a result of the Board's remand, the RO 
obtained the veteran's service medical records (SMRs), 
service personnel records, VA medical records, and private 
medical records.  In addition, she was provided several VA 
examinations and, as mentioned, a hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.  Also, she 
was provided several opportunities to submit additional 
evidence in support of her claims - including following the 
RO's September 2001 and August 2004 letters, as well as her 
March 2004 hearing before the undersigned VLJ.  However, 
there is no indication that other evidence, specifically 
pertaining to her claims on appeal, needs to be obtained.  So 
the Board finds that the duty to assist has been satisfied 
and the case is ready for appellate review.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).

In addition, the September 2001 letter apprising the veteran 
of the provisions of the VCAA was sent prior to adjudicating 
her claims of entitlement to service connection in September 
2002.  So there was due process compliance with the holding 
and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Baltimore, and the RO did just that.  
Consequently, there is no issue insofar as the timing of the 
VCAA notice.  And the content of the VCAA notice is 
sufficient for the reasons stated above.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also 
VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the September 2001 and August 2004 
VCAA notice letters that were provided to the veteran do not 
contain the precise language specified by the Pelegrini II 
Court in its description of the "fourth element" of the 
VCAA notification requirement, the Board finds that the 
veteran was otherwise fully notified of the need to give VA 
any evidence pertaining to her claims.  And as indicated in 
VAOPGCPREC 7-2004, VA need not use any magical language in 
conveying this message to her.  Moreover, another recent 
precedent opinion of VA's General Counsel it was held that 
the language in Pelegrini I, which is similar to the language 
in Pelegrini II, stating that VA must request all relevant 
evidence in the claimant's possession was mere dictum and, 
thus, not binding.  See VAOGCPREC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini I that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA).  The Board is 
bound by the precedent opinions of VA's General Counsel, as 
the chief legal officer for the Department.  
38 U.S.C.A. § 7104(c).

With respect to the VCAA letters of September 2001 and August 
2004, the veteran was requested to respond within 60 days in 
each letter, but was informed that she had up to one year to 
submit evidence.  And, it has been more than one year since 
the September 2001 letter.  Nonetheless, on December 16, 
2003, the President signed H.R. 2297, the Veterans Benefits 
Act of 2003 (the Act).  Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  Section 701 
of the Act contains amendments to 38 U.S.C.A. §§ 5102 and 
5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  



Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to Service Connection

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  In addition, service connection 
also is permissible for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).  
Certain conditions will be presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  This presumption, however, is 
rebuttable by probative evidence to the contrary.

And if there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.   

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  



A.	PTSD

To establish entitlement to service connection for PTSD, in 
particular, the veteran must submit medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis 
of PTSD, will vary depending upon whether the veteran was 
engaged in combat with the enemy.  Where it is determined, 
through recognized military citations or other supportive 
evidence, that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of his service, his 
lay testimony alone may establish the occurrence of the 
claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 
7, 1997) (implementing the decision in Cohen v. Brown, 10 
Vet. App. 128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).  However, 
where the veteran did not engage in combat or the claimed 
stressor is noncombat-related, the record must contain 
service records or other credible sources that corroborate 
his testimony as to the occurrence of the claimed stressor.  
See Moreau v. Brown, 9 Vet. App. 389 (1996); aff'd, 124 F. 3d 
228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of 
the phrase "engaged in combat with the enemy," as used in 38 
U.S.C.A. § 1154(b), requires that a veteran "have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 1999); 65 Fed. 
Reg. 6256-6258 (2000).  The General Counsel also indicated 
that the determination of whether a veteran engaged in combat 
with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of 
any ordinary indicators of combat service may, in appropriate 
cases, support a reasonable inference that he did not engage 
in combat; such absence may properly be considered "negative 
evidence" even though it does not affirmatively show that he 
did not engage in combat.  Id.  

In written statements submitted by the veteran, she argued 
that she developed PTSD as a result of a forced sexual 
assault during her service in [redacted] in the spring of 1977.  
She claims that she was forced to have sex with two "field-
grade" officers by her squadron commander while stationed at 
[redacted] Air Base in [redacted].  She also alleged that the officers 
wrongly reported her as having a sexually transmitted disease 
and that another officer forced her to perform oral sex on 
him while he was driving.  According to the veteran, her 
subsequent disciplinary actions for weight problems were 
caused by the forced sexual activity and she was quarantined 
and forced into undergoing treatment for gonorrhea.  The 
veteran also stated that she was subjected to her to the 
"Control Roster" wherein she was required to prove that she 
fulfilled her required responsibilities.  In addition, she 
claimed that the forced sexual activity caused her to begin 
to abuse alcohol.  She also asserted that she attempted to 
file a complaint with the Judge Advocate General (JAG) but 
that the JAG officer discouraged her from taking any action.

A review of the veteran's service medical records reveals 
that they are silent for any evidence of recorded complaints 
or diagnoses of, or treatment for, PTSD.  According to the 
veteran's Report of Medical History for purposes of 
separation, she denied experiencing depression, difficulty 
sleeping, nervous trouble, loss of memory, or excessive 
worry.  A physician noted that the veteran reported having a 
history of uterine infection in 1975, due to an intrauterine 
device.  The contemporaneous Report of Medical Examination 
showed that a psychiatric evaluation was normal, but that the 
veteran exceeded the weight standard for her height and age.  
Of particular note, none of the veteran's service medical 
records noted the presence of any psychiatric disorders.

With regard to physical complaints following the veteran's 
alleged sexual trauma, service medical records show that the 
veteran was seen for astigmatism and myopia, 
dysmenorrhea/dysfunctional uterine bleeding, sinusitis, 
colitis, obesity, vaginitits, otitis externa, enteritis, and 
fibrocystic breasts.  A February 1977 medical record 
indicates that the veteran related that a 1975 laparoscopy 
found pelvic adhesions.  An August 1977 medical record 
indicates that the veteran reported that another service 
member listed her as a gonorrhea contact and that she had 
undergone a tubal ligation.  The veteran was tested for 
gonorrhea, and the results were negative.  Another August 
1977 medical record indicates that the veteran's dysmenorrhea 
was likely due to hormonal dysfunction.  She was treated for 
enteritis versus dysmenorrhea in November 1978.  She also 
underwent overweight evaluations and hypnosis therapy for 
weight control from 1977 through 1979.

Also, in February 1980, the veteran underwent a psychological 
evaluation.  At that time, she reported that she pulled 
"more than her load in the shop," but that she was moved to 
another section due to her treatment of customers.  She also 
related that she worked in her job for 2 years, and had not 
dealt well with customers.  She demanded that she be allowed 
out of the military.  A psychiatric disorder was not found 
upon evaluation.  The examining psychologist found that the 
veteran had excellent insight into her behavior and her 
difficulties with the squadron.  He also noted that the 
veteran recognized that she had problems with social 
relationships and being abrasive.  The clinical psychologist 
stated that the veteran was generally an effective worker, 
but caused social friction and difficult working 
relationships due to her intense motivation for achievement 
and focus on minutiae, and he characterized this tendency as 
a personality characteristic.

The veteran's DD Form 214, Certificate of Release or 
Discharge from Active Duty, indicates that the veteran served 
from August 1976 to March 1980.  The type of separation was a 
"discharge," the character of her service was "honorable," 
and the reason for her separation was listed as being for 
"hardship reasons."   Her DD Form 214 also showed that the 
veteran worked in a transportation squadron as a passenger 
and household goods specialist.  According to a performance 
report, the veteran prepared, distributed, and filed 
government bills of lading for shipment of household goods 
and personal effects, contacted commercial carriers to 
arrange for movement, maintained records, and prepared 
monthly reports.  Service records clarify that the veteran 
requested a hardship discharge in March 1980 in order to 
provide physical assistance and emotional support to her 
mother, and that her normal separation date was August 1980.  
In granting the requested discharge, the Lt. Colonel stated 
that an early separation would benefit the squadron, as she 
had become dissatisfied with her work, supervisors, and co-
workers in the previous six months, and because her tendency 
to focus on minutiae caused social friction in working 
relationships, disrupting her department.

Additional service records show that the veteran was promoted 
to grade Airman from Airman Basic in February 1977 and to 
grade Airman First Class from Airman in July 1977.  A 
February 1978 Airman Performance Report showed that the 
veteran was found to have performed her duties in a 
satisfactory manner, thoroughly and accurately, and without 
complaint.  She was also noted as being a conscientious 
worker, but the reporting officials found that the veteran 
did not accept full responsibility for her actions pertaining 
to Air Force policy and procedures, and that she had 
difficult adjusting to military life.  An June 1978 
Mid-Period Evaluation indicates that she was placed on a 
"control roster" for 90 days in April 1978 in order to 
evaluate her performance due to her previous substandard 
performance and her attitude toward her supervisors, and that 
her performance had not improved yet.  Subsequent performance 
reports from her supervisors, dated in July and November 
1978, indicate that the veteran need to improve how she 
worked and cooperated with co-workers, as well as needed to 
improve her attitude toward the general public and her 
supervisor.  Other notations stated that the veteran's 
behavior was "sometimes erratic."  Nonetheless, the veteran 
was promoted to Senior Airman in June 1979 and her next 
performance evaluation, in November 1979,  stated that she 
performed her duties in an outstanding manner.

The veteran first sought treatment for psychiatric complaints 
in December 1999, in order to apply for Social Security 
disability benefits.  According to the January 2000 
psychological evaluation report, the veteran related that she 
was recently diagnosed with diabetes and that she underwent 
an elective tubal ligation in her early twenties because she 
did not wish to have children.  She reported that she 
occasionally abused alcohol and experimented with drugs when 
she was younger, and that she continued to drink socially and 
use marijuana.  She also related that she engaged in frequent 
sexual experiences with multiple partners during her young 
adulthood and a history of sexual abuse by her father 
beginning at age 41/2.  She stated that she first recalled the 
abuse when she was in her early thirties.  She also discussed 
difficulties in her life around the fourth grade and again 
around ages 13 or 14, and that the second time, she was seen 
by a psychiatrist.  She also stated that she had a third 
period of difficulties in her thirties, corresponding to her 
memories of the sexual abuse and problems in college, and 
that she obtained therapy at that time, wherein she was 
diagnosed as depressed.  A review of these records by the VA 
psychologist showed that the therapist thought that the 
veteran had a psychotic break at age 14 and might have 
another, as he thought she was a chronic schizophrenic.  The 
therapist also noted that the veteran had auditory 
hallucinations, which the veteran denied to the VA 
psychologist.

Records also show that subsequent therapists, in the late 
1980s, diagnosed her with depression and multiple personality 
disorder, and the veteran related that she had attended 
Incest Anonymous meetings.  Regarding her service, she 
related that a letter of reprimand was placed in her file 
after she assaulted another Airman, but she attributed this 
to irritability due to sinus problems.  She also stated that 
she was given multiple psychiatric evaluations and prescribed 
medication, which caused heavy menstrual bleeding and cramps, 
and that she angered her supervisors.  She also related that 
she tried to obtain a psychiatric discharge, but was 
unsuccessful.  

Psychological testing indicated that the veteran over-
reported symptoms of psychopathology.  Testing also revealed 
that she had:  chronic, low level depression, rumination, and 
mental dullness meeting the criteria for dysthymia, with a 
pattern of chronic maladjustment; dissociative disorder due 
to arrested personality disorder and chronic dissatisfaction 
with herself; paranoid personality disorder, with paranoid 
persecutory ideation; and borderline personality disorder 
with an unstable affect, irritability, poor impulse control, 
and difficulty controlling her anger.  The evaluating VA 
psychologist indicated the veteran's problems were chronic 
and indicative of a personality disorder, which predisposed 
her to periodic "breaks from reality" and dissociative 
experiences.  Her disorders also resulted in persistent 
social and occupational impairment due to difficulty with 
authority and long-term work relationships.

VA treatment records indicate the veteran reported a history 
of PTSD and depression.

A September 2001 statement from [redacted] states that she 
had known the veteran since childhood and that the veteran 
was fun and driven until she joined the military.  According 
to Ms. [redacted], she and the veteran lost touch while the 
veteran was stationed overseas, but corresponded regularly 
when the veteran returned to the United States.  Ms. [redacted] 
also stated that the veteran's mood shifted around the time 
of her return, wherein the veteran seemed uncomfortable and 
"at odds with others in the service."  She also wrote that 
the veteran assumed a "defensive posture" in relationships 
with superiors and fellow service members and that following 
service, the cycle of new opportunity, hard work, friction 
with a male authority figure, distrust of co-workers, 
fighting dismissal, and crisis continued.  Ms. [redacted] also 
noted that the veteran was more distrustful of emotional 
intimacy since her service.

An August 2002 letter from a J. Branch-Williams, M.S.W. at 
the Baltimore Vet Center states that the veteran had been 
treated since March 2001 for PTSD and major depressive 
episodes.  Ms. Branch-Williams stated that the veteran 
exhibited behaviors resembling other psychiatric disorders, 
but that her presentation and military history suggested PTSD 
and sexual assault.  Other records from the Vet Center show 
that the veteran was prescribed several medications.

A September 2002 VA examination report indicates that the 
veteran's claims file was reviewed.  The veteran related a 
history of sexual abuse while in the Air Force and that she 
was tested for a venereal disease following the forced sexual 
acts.  She also reported that she had received outpatient 
psychosocial support, wherein she was diagnosed with PTSD.  
Following a mental status examination, the diagnosis was 
dysthymia.  The VA examiner found that the criteria for PTSD 
were not met during the evaluation of the veteran.  He also 
opined that, since there was no objective documentation 
corroborating the veteran's report, the veteran's current 
dysthymia could not be correlated to the alleged event.  

The veteran was afforded a VA examination in January 2003.  
According to the report, the veteran's claims file was 
reviewed.  The veteran reported that she had an ongoing 
sexual relationship with her father from age 41/2 to age 22.  
She also reported that she developed multiple personalities, 
that her main personality was unaware of the abuse, and that, 
as a result, she did not become consciously aware of the 
sexual relationship until she was in her thirties.  She 
related that she was stationed in [redacted] during her military 
service from January 1977 to December 1978, and that in May 
or June 1977, her commanding officer forced her to have 
sexual relations with a deputy commanding officer against her 
will for several weeks.  She stated that she was put on a 
list for "medical restriction", as she was falsely 
identified as a sexual contact exposed to venereal disease.  
She related that she was forced to perform oral sex on the 
deputy commanding officer, and that he seemed to drive the 
car into a bus, but missed, in what the veteran thought was a 
murder/suicide.  She also stated that she was treated for 
anxiety while in [redacted] and upon her return to the United 
States, while in the service, and that she started abusing 
alcohol while in [redacted]. She also related that she received 
psychiatric treatment in 1989 and that a VA provider 
diagnosed her with a borderline personality disorder.  In 
addition, following service, she obtained her college degree, 
cared for her mother, and worked part-time.  

Following a mental status examination, she was diagnosed with 
dysthymia; major depressive disorder, recurrent, in 
remission, by history; dissociative identity disorder, by 
history, not seen; and borderline personality disorder.  The 
examining providers found that the veteran did not meet the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV) 
criteria for PTSD.  The examiners pointed out that the 
veteran functioned well following her service and that they 
agreed with the results of the VA psychological testing in 
2000.

The veteran was afforded another VA examination in September 
2003.  That report indicates that the veteran reported having 
psychiatric difficulties for most of her life, that she got a 
college degree despite having been a poor student, and that 
her mother abused and neglected her as a child.  She 
reiterated her experiences of having been forced to have 
sexual relations during her military service, and stated that 
she did not report any of these incidences while in the 
military, although she related that she received treatment 
for anxiety while in the military.  The veteran was vague 
about psychiatric symptoms and became extremely angry and 
abusive when questioned about her mood and psychotic 
symptoms.  The VA examiners noted that it did not appear that 
the veteran had any ongoing psychiatric treatment since some 
treatment in 2001 at the Vet Center.  Following a mental 
status examination, the veteran was diagnosed with recurrent 
depression and borderline personality disorder.  The VA 
examiners found that the veteran did not meet the criteria 
for the diagnosis of PTSD.  They also found that the veteran 
presented with an enormous amount of anger and rage, with 
difficulty controlling and modulating her affect and severe 
interpersonal difficulties.  The VA examiners noted that the 
veteran's history of trauma in the military was quite vague 
and that her childhood sexual trauma appeared to have a 
significant impact on her current functioning.  They further 
noted that the veteran's difficulties stem from her character 
pathology.

A subsequent review of the claims file by another VA examiner 
found that the veteran manifested a severe paranoid 
personality disorder and borderline personality disorder, 
with dissociative identity disorder, dysthymia, and major 
depression.  

In March 2004, as previously mentioned, the veteran was 
afforded a hearing before the undersigned VLJ.  According to 
the transcript, the veteran alleged there were fabrications 
in her psychiatric and psychological evaluation reports.  She 
also alleged that information about her sexual assaults in 
the military was suppressed.  She also testified that she had 
been diagnosed with PTSD in 2001, had problems keeping jobs 
following her military service, and that she could not afford 
therapy for her PTSD.  



A June 2004 evaluation from EHP Behavioral Services indicates 
the veteran related experiencing a sexual assault by military 
officers and that she wanted an evaluation for PTSD.  She 
also reported multiple psychosocial stressors, denied a 
history of inpatient treatment, and related that her most 
recent treatment was in 2001.  She refused to discuss any 
history of trauma prior to her military service.  Following a 
review of her symptoms and an evaluation of her mood, eye 
contact, and affect, the diagnoses were PTSD and depressive 
disorder.

Another VA psychiatric examination was conducted in August 
2004.  The report states that this examination was conducted 
by the chief of the Consultation Psychiatry Service and the 
coordinator of the Trauma Recovery Program, and that the 
veteran's claims file and medical records were reviewed.  The 
veteran reiterated her difficulties in school during 
childhood, sexual abuse as a child, job instability following 
high school, and evaluation for a multiple personality 
disorder when she was in her thirties.  She also reiterated 
that she was treated for anxiety during service and received 
her college degree following her military service, while 
caring for her mother and working part-time.  She reported 
receiving psychological treatment in the 1980s, but denied 
having any treatment continuing into the 1990s, except that 
which followed the death of her mother in 1998, namely the 
2000 VA psychological evaluation.  She also reported forced 
sexual contact during her military service.  

A mental status examination and a semi-structured PTSD 
interview were administered.  According to the results, the 
veteran met the criteria for PTSD, but the VA examiners noted 
that her current reported symptoms were inconsistent with 
previous diagnostic interviews and there was no corroborating 
evidence of the veteran's sexual trauma in the military.  The 
VA examiners also noted that the veteran had a lengthy 
history of child sexual abuse, that she did not report any 
military sexual trauma or PTSD symptomatology at her 2000 VA 
psychological evaluation, and that she did not begin 
reporting PTSD symptoms or military sexual trauma prior to 
her claim for PTSD in 2001.  Diagnoses included PTSD, based 
solely on PTSD interview; recurrent major depressive 
disorder, in remission; recurrent dysthymic disorder; 
dissociative disorder; borderline personality disorder; and 
paranoid personality disorder. 

The veteran does not allege, and a review of the official 
military documentation contained in her claims file is 
negative for evidence suggesting that she engaged in combat 
with the enemy, as contemplated by VA regulations.   Her 
DD Form 214 does not reflect that she received any 
decorations or medals indicative of involvement in combat.  
Accordingly, the Board finds that she did not 
"engage in combat."  Consequently, the evidentiary 
presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) 
does not apply.  See VAOPGCPREC 12-99.  Therefore, any 
alleged in-service stressors must be verified, i.e., 
corroborated by credible supporting evidence.  

As mentioned, where, as here, a determination is made that 
the veteran did not "engage in combat with the enemy," or 
that the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
statements or testimony as to the occurrence of the claimed 
stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that 
is inconsistent with other evidence, does not relieve the BVA 
of its obligations to assess the credibility and probative 
value of the other evidence."  In the three previously noted 
cases, the Court cited a provision of the VA ADJUDICATION 
PROCEDURE MANUAL M21-1 (MANUAL 21-1), which has now been 
revised as to "Evidence of Stressors in Service" to read, 
in part, ... "[C]orroborating evidence of a stressor is not 
restricted to service records, but may be obtained from other 
sources."  Since the MANUAL 21-1 October 1995 revision, the 
Court has held that the requirement in 38 C.F.R. § 3.304(f) 
for "credible supporting evidence " means that the 
"appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau at 395 
(1996).  See also Dizoglio v. Brown, 9 Vet. App. 163, 166  
(1996).

As explained in the Board's April 2004 remand, however, with 
regard to PTSD claims specifically or in part based on a 
sexual assault, evidence from sources other than the 
veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  Examples of behavior changes may 
constitute credible evidence of a stressor, including:  a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  See 38 C.F.R. § 3.304(f).

The Board initially notes that, in the absence of 
corroboration in the veteran's service records and when there 
is nothing in the available records that is inconsistent with 
other evidence, the Board must assess the credibility and 
probative value of the other evidence.  The Board concedes 
that the veteran's allegations have remained relatively 
consistent in her claim and in her history provided to 
medical personnel.  However, even since the Board's April 
2004 remand, there remains an absence of objective 
corroboration in her service and other records and there are 
several inconsistencies in the evidence.  See Cohen v. Brown, 
10 Vet. App. 128, 146 (1997).  

While the record contains a diagnosis of PTSD, this diagnosis 
is unreliable insofar as causally relating it to the 
veteran's military service - and, in particular, to the 
incidents alleged, because the diagnosis was based on a still 
unverified stressor.  


In this regard, the Board notes that the RO made an attempt 
to verify the veteran's alleged stressor, but there is no 
credible supporting evidence to corroborate her statements 
regarding her alleged sexual trauma.  And while the evidence 
confirms that she served in [redacted], there is simply no 
indication, other than her own statements, that a sexual 
assault occurred while she was stationed there.  See Moreau, 
supra.  Moreover, although her service personnel records 
indicate that she had problems with authority and interacting 
with customers, these records do not indicate these problems 
arose until nearly a year after the alleged assaults.  And 
the veteran's treatment in service for various gynecological 
disorders was attributed to hormonal dysfunction and her 
preexisting uterine infection - not to a sexual assault.

Records also show the veteran underwent testing for a 
sexually transmitted disease after her alleged sexual assault 
because someone else reported her as a sexual contact, not 
because she thought she herself was at risk from a prior 
sexual assault.  Likewise, her service records do not 
indicate a deterioration of work performance, a request for a 
transfer to another duty assignment, or other behavioral 
change indicative of sexual trauma.  Instead, by all accounts 
she continued to perform well and, indeed, was promoted less 
than a year after the alleged sexual assault.  Similarly, her 
records indicate that her problems with her supervisors and 
difficulty adjusting to military life were related to a 
personality disorder, and not due to a mental disorder that 
can be service connected.  38 C.F.R. §§ 3.303(c), 4.9.  
See also Sabonis v. Brown, 6 Vet. App. 426 (1994).  See, too, 
Monroe v. Brown, 4 Vet. App. 513, 514-515 (1993); Carpenter 
v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90 (July 
18, 1990); VAOPGCPREC 82-90 (July 18, 1990); and VAOPGCPREC 
11-1999 (Sept. 2, 1999).

In addition, there is no evidence, as the veteran alleges, 
that she began abusing alcohol or was treated for anxiety 
while in service.  Nor is there any evidence that she 
contacted a JAG officer regarding an assault.  Furthermore, 
she requested an early discharge for hardship reasons related 
to caring for her ill mother - again, not because of prior 
trauma related to a sexual assault.

Also, the evidence indicates the veteran did not seek 
treatment for psychiatric reasons until approximately 1989, 
several years after her discharge from the military, well 
beyond the one-year presumptive period, and several years 
since the alleged sexual assault.  She also did not make an 
allegation of sexual trauma while in service; it was not 
until much later, in 2001, that she initially made this 
claim.  

Additionally, while the claims file contains medical reports 
describing the stressor, the description of the stressor 
represents the veteran's self-reported history of the 
incident in question and, as noted above, is not 
independently corroborated by other evidence of record.  
Although medical professionals recorded the veteran's 
history, and some provided a diagnosis of PTSD on the basis 
of her history, they made no reference to any credible 
supporting evidence that the events as described by her 
actually occurred.  In fact, the August 2004 VA examiners 
noted there was no confirmation of her alleged sexual assault 
and, consequently, that there was no means of confirming that 
her PTSD symptoms were related to an in-service sexual trauma 
versus the childhood sexual abuse.  See Swann v. Brown, 5 
Vet. App. 229, 232-33 (1993) (where a veteran's alleged 
stressors are uncorroborated, the Board is not required to 
accept a diagnosis of PTSD as being the result of the 
veteran's service).  Moreover, the veteran's social worker at 
the Vet Center, in diagnosing PTSD, also relied entirely upon 
the veteran's self-reported history, including her reports of 
a previous PTSD diagnosis, despite the fact that no stressors 
had been confirmed.  As such, this opinion also cannot be 
relied on.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(the Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
SMRs or any other relevant documents that would have enabled 
him to form an opinion on service connection on an 
independent basis).  

The several VA psychological/psychiatric opinions, on the 
other hand, have significantly more probative weight since 
the opinions were based on a review of the complete record, 
and not reliance on unsubstantiated allegations.  
The August 2004 VA examiners, who found that the veteran met 
the DSM-IV criteria for PTSD symptomatology, noted that her 
reported PTSD symptoms were inconsistent with prior VA 
examinations, which found that her symptoms did not meet the 
criteria for PTSD.  More significantly, the January 2000 VA 
psychological evaluation and 2002 and 2003 VA examiners 
consistently indicated that her problems stemmed from 
dysthymia, dissociative disorder, paranoid personality 
disorder, and borderline personality disorder.  These 
examiners also repeatedly noted that her childhood sexual 
trauma appeared to have a significant impact on her current 
functioning and could not be ruled out as the cause of her 
psychiatric disorder.  And as already alluded to, the 
veteran's statements, alone, cannot establish the occurrence 
of a noncombat stressor - even in a case involving a 
purported sexual assault.  See Reonal v. Brown, 5 Vet. App. 
458, 494-95 (1993) (the presumption of credibility is not 
found to "arise" or apply to a statement to a physician 
based upon an inaccurate factual premise or history as 
related by the veteran).  So in the absence of a reliable 
diagnosis relating the PTSD to service, and in particular a 
confirmed sexual assault, the Board concludes there is no 
basis for granting service connection for PTSD.

As the stressor has not been verified, a link has not been 
established between the veteran's current symptoms and an in-
service stressor.  See 38 C.F.R. § 3.304(f).  While an 
accurate determination of etiology is not a condition 
precedent to granting service connection, nor is definite 
etiology or obvious etiology, there must at least be a 
sufficiently definitive opinion on etiology to rise above the 
level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.



B.	Diabetes Mellitus

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a).  Furthermore, the diseases listed at 
38 C.F.R. § 3.309(e) shall, in turn, be presumptively service 
connected if this requirement is met, even though there is no 
record of such disease during service.  They are:  chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas.  38 C.F.R. § 3.309(e).  The Board notes 
additionally that, as a result of amendments to 38 C.F.R. § 
3.309(e), Type-II Diabetes Mellitus was added to the list of 
diseases for which presumptive service connection can be 
established.  The change was effective July 9, 2001.  See 66 
Fed. Reg. 23166, 23169 (May 8, 2001).

A presumption of service connection based on exposure to 
herbicides is not warranted, however, for any condition for 
which the Secretary of VA has not specifically determined a 
presumption of service connection is warranted.  See Notice, 
64 Fed. Reg. 59232-59243 (1999).

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda must 
have become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  See 38 
C.F.R. § 3.307(a)(6)(ii).



Notwithstanding the foregoing, as indicated in the Board's 
April 2004 remand, the United States Court of Appeals for the 
Federal Circuit has determined that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards 
(Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), does not preclude establishing 
entitlement to service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran clearly did not serve in Vietnam; therefore, she 
is not entitled to a presumption of service connection for 
her diabetes mellitus on the basis of Agent Orange exposure.  
38 U.S.C.A. § 1116.  However, she nevertheless may be 
entitled to service connection for this disease on a direct 
basis if, as required by the holding in Combee, she submits 
evidence showing that she was exposed to herbicides during 
service - such as in [redacted], and that her diabetes mellitus 
is related to that exposure.  

The veteran's March 1980 Report of Medical History for 
purposes of separation indicates that she denied a history of 
diabetes.  The contemporaneous Report of Medical Examination 
indicates that clinical evaluation of her endocrine system, 
genitourinary system, and eye was normal.  In addition, 
laboratory findings were normal.  Her weight was noted as 
being above normal for her height and age.

VA medical records dated in 2000 and 2001 show the veteran 
reported a history of diabetes mellitus, but that she was 
non-compliant with her medication regimen.  Physical 
examination showed that she was obese.  Blood tests confirmed 
that she had non-insulin dependent diabetes mellitus.  

The National Personnel Records Center (NPRC) indicated on VA 
Form 21-3101, Request for Information, that there was no 
record of herbicides used in [redacted], [redacted] or [redacted] Air 
Force Base in [redacted] during the veteran's service.



Thus, based on the evidence of record, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for diabetes mellitus - including on the 
grounds that the veteran was exposed to Agent Orange.  So her 
claim must be denied.  38 C.F.R. § 3.102.  While the Board 
acknowledges that she was diagnosed with diabetes mellitus, 
she was not exposed to Agent Orange during her service, and 
thus, is not entitled to presumptive service connection in 
accordance with 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Moreover, there is no medical 
nexus evidence of record otherwise linking her diabetes 
mellitus to her military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  See, too, Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998) ("In order for service connection 
for a particular disability to be granted, a claimant must 
establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the 
disability during service.'" Citing Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992)).

To the contrary, the veteran's service medical records are 
entirely unremarkable for evidence of diabetes mellitus.  
Rather, this condition was first manifested many years after 
her service ended in March 1980; the earliest confirmed 
diagnosis was in 2000, nearly 20 years after the fact.  And 
none of her treatment records contain a medical opinion 
indicating her diabetes mellitus is a consequence of her 
service - including exposure to Agent Orange.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  

The only evidence alleging the veteran's diabetes mellitus is 
related to her service in the military - and, specifically, 
Agent Orange exposure, comes from her personally.  And as a 
layperson, she simply does not have the necessary 
medical training and/or expertise to determine the cause of 
this condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See, too, Savage v. Gober 10 Vet. App. at 
495-498, indicating that, even in situations of continuity of 
symptomatology after service, there still must be medical 
evidence relating the current conditions at issue to that 
symptomatology.  Id.  Because of this, her allegations, 
alone, have no probative value without medical evidence 
substantiating them.  


ORDER

The claim for service connection of PTSD is denied.

The claim for service connection of diabetes mellitus, 
including as secondary to Agent Orange exposure, also is 
denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


